DETAILED ACTION
This action is responsive to the request for continued examination filed 1/5/2021.
Claims 1-25 and 29-31 are pending. Claims 1, 9, 14, 15, 24 and 25 are currently amended.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-25 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata, U.S. PGPUB No. 2009/0115636 (“Shibata”), in view of Fregene, U.S. PGPUB No. .
Shibata teaches a system and method for monitoring the flight of an unmanned aerial vehicle. With regard to Claim 1, Shibata teaches a method for providing flight information related to an unmanned aerial vehicle (UAV), said method comprising: receiving, at a remote terminal, UAV state information comprising at least attitude information of the UAV when the UAV is airborne, and determining, based on sensing data from one or more sensors of the remote terminal, remote terminal state information. [0040] describes that data regarding the status of an unmanned aircraft from sensors on the aircraft are transmitted to a ground station. [0034] describes that the ground station includes a GPS antenna for receiving a signal from a GPS satellite.
Shibata, in view of Fregene teaches receiving UAV state information comprising distance information of the UAV when the UAV is airborne, wherein the distance information is received from a distance sensor of the UAV configured to detect proximity of the UAV to a target object that the UAV is tracking in a surrounding environment of the UAV; and providing, at the remote terminal, a warning signal when the distance of the UAV to the target object is greater than a predetermined distance, wherein the warning signal facilitates bringing the UAV closer to the target object for the UAV to track or survey the target object within the predetermined distance.
Shibata teaches at [0034]-[0037] that a ground control station includes facilities for receiving data from a UAV and displaying data on a screen, as well as for controlling the flight. Fregene teaches a system and method for UAV tracking. [0020] describes that a footprint of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shibata with Fregene. [0003] of Fregene describes that tracking using aerial vehicles is an important aspect of intelligence-gathering in both civilian and military applications, and that the tracking system is intended to free human operators from the burden of having to closely monitor the tracking process. Therefore, one of skill in the art would seek to combine aspects of Fregene with Shibata, in order to incorporate this beneficial capacity therein and to do so in a manner that minimizes the burden on human operators in carrying out tracking tasks.
Shibata, in view of Paulsen teaches processing the received UAV state information and the remote terminal state information to determine a spatial relationship between the UAV and the remote terminal; and simultaneously displaying, in a same display area on a display of the remote terminal, the determined spatial relationship between the UAV and the remote terminal, and a non-numeric, graphical attitude indicator that indicates the attitude information of the UAV.

Shibata, in view of Fregene and Paulsen teaches a numeric proximity indicator that indicates the distance of the UAV to the object detected by the proximity sensor of the UAV. Shibata teaches at Fig. 6 the display of a geographic map view of a UAV flight, along with several gauges and many other piece of information. Fregene teaches at [0036] the calculation of the vector distance between the UAV and tracked target, and Paulsen teaches at [0041] that a numerical UAV distance a selected point can be displayed, thereby suggesting the distance calculated in Fregene is displayable in an interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Paulsen with Shibata and Fregene. Paulsen describes at [0016] that an advantage of the system described therein is that it provides a complete overall view of a situation, including both images and positional information, without having those data interfere with one another. Therefore, incorporating the positional overlay of Paulsen with the control station views of Shibata allows the incorporation of positioning data into the 
Claim 9 recites media storing instructions which are executed to carry out the method of Claim 1, and is similarly rejected. Claim 15 recites a system that carries out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Shibata teaches that a position or an orientation of the attitude indicator in the display area corresponds to an attitude of the UAV. [0046] describes that a horizon indicator shows the attitude angle of the aircraft.
With regard to Claim 3, Shibata teaches that the attitude indicator comprises a line. Fig. 6 shows a plurality of gauges on the display, including a gauge which shows a line. One of skill in the art would recognize this as a typical method of displaying aircraft attitude to an operator.
Claim 10 recites media storing instructions which are executed to carry out the method of Claim 3, and is similarly rejected. Claim 16 recites a system that carries out the method of Claim 3, and is likewise rejected.
With regard to Claim 4, Shibata teaches that movement of the attitude indicator in the display area corresponds to rotation of the UAV around a rotation axis. [0046] that the attitude indicator displays output based on what is sensed by the attitude sensor on the aircraft, where one of skill in the art understands that attitude is a measurement of aircraft rotation around an axis.

With regard to Claim 5, it is obvious in light of the teachings of Shibata that a tilt of the attitude indicator corresponds to rotation of the UAV around a roll axis. Shibata teaches an attitude sensor and corresponding gauge at Fig. 6 and [0046]. One of skill in the art would understand that an attitude sensor and indicator capture and display aircraft rotation around a roll axis by tilting the line relative to a reference such as an artificial horizon. Fig. 6 shows a tilted line in an indicator, suggesting to one of skill in the art it functions in this typical, well-known manner.
Claim 12 recites media storing instructions which are executed to carry out the method of Claim 5, and is similarly rejected. Claim 18 recites a system that carries out the method of Claim 5, and is likewise rejected.
With regard to Claim 6, it is obvious in light of the teachings of Shibata that a rise or fall of the attitude indicator corresponds to rotation of the UAV around a pitch axis. Shibata teaches an attitude sensor and corresponding gauge at Fig. 6 and [0046]. One of skill in the art would understand that an attitude sensor and indicator capture and display aircraft rotation around a pitch axis by a corresponding rise or fall of a line in an attitude indicator. Fig. 6 shows a tilted line elevated above a reference line in an indicator, suggesting to one of skill in the art that it functions in this typical, well-known manner.

With regard to Claim 7, it is obvious in light of the teachings of Shibata and Paulsen that the display area is substantially circular. Each reference teaches displaying the data in small circular areas, therefore one of skill in the art would understand they could occupy a circular area of a display in many arrangements of the elements. It would have been obvious to one of ordinary skill in the art at the time of invention to combine Paulsen with Shibata and Fregene, to provide this additional information in an interface, thereby improving the usefulness of the interface to a user.
With regard to Claim 14, Fregene teaches that the target object does not actively transmit position information or the target object is not associated with predetermined position information. [0014] describes that a target can be selected from an image by a user, and the aerial vehicle then monitors the selected target. The selected target may include a person, a ground-based vehicle, or air-based vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fregene with Shibata and Paulsen, to integrate useful elements of a tracking system into an aerial vehicle implemented using elements from those references.
Claim 24 recites a method carried out by executing the instructions described in Claim 14, and is similarly rejected. Claim 25 recites a system executing the instructions of Claim 14, and is likewise rejected.

With regard to Claim 21, Fregene teaches that the warning signal includes a visual signal, an audio signal, or a tactile feedback signal. [0050] describes that alerts can explain in detail what the operator is being alerted to, which would suggest a visual alert to one of skill in the art. It would have been obvious to one of ordinary skill in the art at the time this application was filed to combine Fregene with Shibata and Paulsen, to provide the additional benefit of controlling the range of a UAV.
Claim 22 recites media storing instructions which are executed to carry out the method of Claim 21, and is similarly rejected. Claim 23 recites a system that carries out the method of Claim 21, and is likewise rejected.
With regard to Claim 29, Fregene teaches that the distance sensor comprises at least one of a proximity sensor or a position sensor. [0014] describes that a sensor is any device capable of imaging a target, such as camera or radar. [0035] describes that the target’s position is determined relative to the aircraft, meaning the sensors identify the target’s position. It would have been obvious to one of ordinary skill in the art at the time this application was filed 
Claim 30 recites media storing instructions which are executed to carry out the method of Claim 29, and is similarly rejected. Claim 31 recites a system that carries out the method of Claim 29, and is likewise rejected.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata, in view of Fregene, in view of Paulsen, and in view of Rosenberg, U.S. PGPUB No. 2006/0227047 (“Rosenberg”).
With regard to Claim 8, Shibata, Fregene and Paulsen teach Claim 1. Shibata, in view of Rosenberg teaches displaying, in the same display area, a remote terminal orientation indicator that indicates a direction the remote terminal is facing. Shibata shows at Fig. 6 that the display includes a map of an area where the user is operating a UAV. Rosenberg teaches a system and method for viewing a map. [0051] describes that a map view can include an icon representing a user’s location and the direction in which the user is facing. [0055] further describes that an icon on a map can indicate the location and orientation of another mobile object of interest relative to the first user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Rosenberg with Shibata, Fregene and Paulsen. The icon of Rosenberg indicating user orientation provides additional information by which a user is able to relate a map display to what the user can see in the physical world, as well as to orient the user with regard to the user’s surroundings and other remote objects of interest. Therefore, combining the references provides this added benefit to the display of Shibata.
Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Fregene reference teaches or suggests the additional subject matter incorporated into the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
2/14/2021